             Case 3:19-cv-00813-REP Document 11 Filed 11/27/19 Page 1 of 1 PageID# 74



                                       IN THE UNITED STATES DISTRICT COURT
                                      FOR THE EASTERN DISTRICT OFVIRGINIA
     APPLICATION TO QUALIFY AS AFOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                      CRIMINAL RULE 57.4
                  In Case Number 3:19-CV-00813              Case Name Chmura Economics &Analytics, LLC v. Lo
                  Party Represented by Applicant: Richard Lombardo
To: The Honorable Judges ofthe United States District Court for the Eastern District ofVirginia
                                                    PERSONAL STATEMENT

FULL NAME (no initials, please) Christine Marie Cooper
Bar Identification Number 0079160                State OH
Firm Name Koahler Fitzgerald LLC                                                                                              7
Firm Phone # 216-539-9370                     Direct Dial U 216-539-9376                       .FAX#_2lfc2lfi=J3fia.
E-Mail Address ccooDer@koehler.law
Office Mailing Address mi Superior Avenue East, Suite2500, Cleveland. OH 44114

Name(s) of federal court(s) in which I have been admitted N.D.Ohio; S.D.Ohlo; ED.MIch; N.D.Indiana; S.D.lndiana

I certify that therules of the federal court in thedistrict inwhich I maintain my office extend a similar        hacvice admission
privilege to members of thebar of the Eastern District ofVirginia.

I have not been reprimanded in any court norhasthere been any action inany court pertaining tomyconduct orfitness asa
member of the bar.


1hereby certify that, within ninety (90) days before the submission ofthis application, 1have read the Local Rules ofthis Court
and that my knowledge ofthe Federal Rules ofCivil Procedure, the Federal Rules ofCriminal Procedwe, and the Federal Rules of
Evidence is cunent.

 I am       am not ^ a full-time employee of the United States ofAmerica, and ifso, request ex^ption firom the admijssion fee
                                                                                                         ih.                  !
                                                                                       (Applicant's Signature)

 I,the undersigned, do certify that I am amember ofthe bar ofthis Court, not related to the applicant; that I know the applicant
 personally, that the said applicant possesses all ofthe qualifications required for admission to the bar ofthis Court; that 1have
 examined the applicant's personal statement Iaffirm that his/her personal and professional character and standing are good, and
 petition the court toadmit the applicant pro hac vice.
                                                                                   •eSJJt
                                                    (Si^atnie)        ^                                          (Date)
                                                          JhoMOX JT.               /                             iWABM^aberi
                                                             (Typed or Printed Name)
  Court Use Only:                                                                                II      L       lg
  Clerk's Fee Paid             or Exemption Granted
                                                                                                 NOV 2 T 2019
  The motion for admission is GRANTED           ^      or DENIED.
                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                                 RICHMOND. VA

                                           /s/                                                    November                 2019
                           (Judge's Signanire) Robert E. Payne                                  (Date)
                          Senior United States District Judge
